4/14/2020                                 Auto Loan Amortization
          Case 20-80504 Doc 15-3 Filed 04/15/20      EnteredCalculator
                                                                 04/15/20 08:46:01                                     Desc Auto
      Auto Loan Summary    Loan Amortization  Calculator        Page 1 of 2
         PRINCIPAL               INTEREST RATE               LENGTH

            $18,479                     7%                   48 months



      Payment Summary
        NUMBER OF PAYMENTS               MONTHLY PAYMENT                 TOTAL PRINCIPAL PAID   TOTAL INTEREST PAID           TOTAL PAID
                      48                          $442.50                      $18,479.00                  $2,761.13            $21,240.13



      Monthly Amortization Schedule
            PAYMENT                       AMOUNT                          PRINCIPAL             INTEREST                   BALANCE

                 1                           $442.50                        $334.71              $107.79                   $18,144.29
                 2                           $442.50                        $336.66              $105.84                   $17,807.63

                 3                           $442.50                        $338.62              $103.88                   $17,469.01
                 4                           $442.50                        $340.60              $101.90                   $17,128.41

                 5                           $442.50                        $342.59              $99.92                    $16,785.82

                 6                           $442.50                        $344.59              $97.92                    $16,441.23
                 7                           $442.50                        $346.60              $95.91                    $16,094.64

                 8                           $442.50                        $348.62              $93.89                    $15,746.02

                 9                           $442.50                        $350.65              $91.85                    $15,395.37

                 10                          $442.50                        $352.70              $89.81                    $15,042.67
                 11                          $442.50                        $354.75              $87.75                    $14,687.92

                 12                          $442.50                        $356.82              $85.68                    $14,331.10

                 13                          $442.50                        $358.90              $83.60                    $13,972.19

                 14                          $442.50                        $361.00              $81.50                    $13,611.19

                 15                          $442.50                        $363.10              $79.40                    $13,248.09
                 16                          $442.50                        $365.22              $77.28                    $12,882.87

                 17                          $442.50                        $367.35              $75.15                    $12,515.51

                 18                          $442.50                        $369.50              $73.01                    $12,146.02

                 19                          $442.50                        $371.65              $70.85                    $11,774.37

                 20                          $442.50                        $373.82              $68.68                    $11,400.55
                 21                          $442.50                        $376.00              $66.50                    $11,024.55

                 22                          $442.50                        $378.19              $64.31                    $10,646.36

                 23                          $442.50                        $380.40              $62.10                    $10,265.96
                 24                          $442.50                        $382.62              $59.88                    $9,883.34
                 25                          $442.50                        $384.85              $57.65                    $9,498.49

                 26                          $442.50                        $387.09              $55.41                    $9,111.40
                 27                          $442.50                        $389.35              $53.15                    $8,722.04

                 28                          $442.50                        $391.62              $50.88                    $8,330.42
                 29                          $442.50                        $393.91              $48.59                    $7,936.51
                 30                          $442.50                        $396.21              $46.30                    $7,540.30

                 31                          $442.50                        $398.52              $43.99                    $7,141.79
                 32                          $442.50                        $400.84              $41.66                    $6,740.94

                 33                          $442.50                        $403.18              $39.32                    $6,337.76
                 34                          $442.50                        $405.53              $36.97                    $5,932.23
                 35                          $442.50                        $407.90              $34.60                    $5,524.33

                 36                          $442.50                        $410.28              $32.23                    $5,114.06
                 37                          $442.50                        $412.67              $29.83                    $4,701.39



https://www.myamortizationchart.com/auto-loan-amortization-calculator/                                                                       1/2
4/14/2020    Case 20-80504                                    Auto Loan Amortization
                                           Doc 15-3 Filed 04/15/20       EnteredCalculator
                                                                                     04/15/20 08:46:01                                                  Desc Auto
             PAYMENT                           Loan Amortization PRINCIPAL
                                            AMOUNT                Calculator Page 2 of        2
                                                                                           INTEREST                                                               BALANCE
                 38                            $442.50                               $415.08                                   $27.42                               $4,286.31
                 39                            $442.50                               $417.50                                   $25.00                               $3,868.81

                 40                            $442.50                               $419.93                                   $22.57                               $3,448.87
                 41                            $442.50                               $422.38                                   $20.12                               $3,026.49

                 42                            $442.50                               $424.85                                   $17.65                               $2,601.64
                 43                            $442.50                               $427.33                                   $15.18                               $2,174.32
                 44                            $442.50                               $429.82                                   $12.68                               $1,744.50

                 45                            $442.50                               $432.33                                   $10.18                               $1,312.17
                 46                            $442.50                               $434.85                                   $7.65                                 $877.32

                 47                            $442.50                               $437.38                                   $5.12                                 $439.94
                 48                            $442.50                               $439.94                                   $2.57                                  $0.00
                                            $21,240.13                            $18,479.00                               $2,761.13



      Auto Loan Amortization Calculator
      Create an amortization schedule for a car loan by entering the
      information below.


      Loan Amount (Principal)

       $ 18479



      Interest Rate

        7                                                                %



      Loan Term

        48                        months




                                                                                               Auto Loan Payment Information
                                                                                               Here are some helpful tips to understand how this calculator works.


                      Drive Thru Shopping                                                          This calculator determines the monthly payment of an auto loan based on an

                      Walgreens                                                                    interest rate and length. It also calculates the total interest and total amount paid
                                                                                                   over the entire term of the loan.

                                                                                                   It assumes a fixed interest rate throughout the entire loan. The default value is
                                                                                                   approximated based on current market conditions but this will change
                                                                                                   depending on the loan length and whether the loan is for a new or used car.

                                                                                                   An amortization schedule is also generated showing how the balance or principal
                                                                                                   is paid o by the end of the term. A portion of each monthly payment goes
                                                                                                   toward interest with the rest being used to reduce the remaining balance.

                                                                                                   The most common auto loan lengths are 60 months, 48 months and 36 months.


                                                                       © 2020 - myAmortizationChart.com




https://www.myamortizationchart.com/auto-loan-amortization-calculator/                                                                                                                     2/2
